Case 1:19-cv-00121-JTN-SJB ECF No. 75, PageID.517 Filed 03/29/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DAVID MCNEES,

        Plaintiff,
                                                                  Case No. 1:19-cv-121
 v.
                                                                  HON. JANET T. NEFF
 GREGORY TORREY, et al.,

        Defendants.
 ____________________________/


                                           ORDER

       This is a prisoner civil rights action. Defendants Torrey, Quigley, and VanWyck filed a

Motion for Partial Summary Judgment, for an Evidentiary Hearing, and to Stay Non-Exhaustion

Discovery (ECF No. 67). The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation, and Order on March 4, 2021 (ECF No. 74), denying as moot the motion to

stay non-exhaustion discovery, and recommending that this Court deny the motion for an

evidentiary hearing and grant in part and deny in part the motion for partial summary judgment.

Specifically, grant the motion for partial summary judgment with regard to the claim against

Defendant Quigley and dismiss that claim without prejudice; and deny the motion as to the claims

against Defendants Torrey and VanWyck. The Report and Recommendation was duly served on

the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 74) is

APPROVED and ADOPTED as the Opinion of the Court.
Case 1:19-cv-00121-JTN-SJB ECF No. 75, PageID.518 Filed 03/29/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Motion for an evidentiary hearing (ECF No. 67) is

DENIED.

       IT IS FURTHER ORDERED that the Motion for partial summary judgment based on

Plaintiff’s failure to exhaust (ECF No. 67) is GRANTED IN PART AND DENIED IN PART.

Specifically, the motion is granted as to the claim against Defendant Quigley and denied as to the

claims against Defendants Torrey and VanWyck. Plaintiff’s claim against Defendant Quigley is

dismissed without prejudice.



Dated: March 29, 2021                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                2
